DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/15/2021.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claims 1-5, 7-11, 13-18, 20 are subject to examination.  Claims 6, 12, 19 are cancelled.
An IDS filed on 12/15/2021, 2/11/2022,  3/1/2022 has been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. U.S. Patent Publication # 2005/0198121 (hereinafter Daniels) in view of Subramani et al. U.S. Patent Publication # 2014/0331301 (hereinafter Subramani) further in view of Wilson et al. U.S. Patent Publication # 2016/0371641 (hereinafter Wilson)
With respect to claim 1, Daniels teaches a computer server, comprising: one or more processors of an automotive commerce exchange platform (Paragraph 32)

one or more computer-readable storage media operably coupled to the one or more processors, the one or more computer-readable storage media having computer-readable instructions stored thereon, the computer-readable instructions configured to instruct the one or more processors to: 
provide a plurality of different third-party features of a plurality of different third-party feature providers on the automotive commerce exchange platform (Paragraph 62-63) wherein the plurality of different third-party features includes a plurality of different dealership management software (DMS) systems (Paragraph 75-85)
-provide, to the plurality of users via the plurality of user devices, access to individualized subsets of the plurality of different third-party features via a single individualized sets of sign-on credentials (Paragraph 62-64) each single individualized set of sign-on credentials of the single individualized sets of sign-on credentials corresponding to a different one of the plurality of users (Paragraph 64, 95-96).
Daniels does not explicitly teach plurality of single individualized sets of sign-on credentials.  
Subramani teaches provide a plurality of different third-party features of a plurality of different third-party feature providers (Paragraph 27, 35, 36, 46-48); provide, to the plurality of users via the plurality of user devices, access to individualized subsets of the plurality of different third-party features via a plurality of single individualized sets of sign-on credentials (Paragraph 62-64) (Fig. 4 element Diane, Sally, Mary, Fred) (Paragraph 46-49); and each single individualized set of sign-on credentials of the plurality of single individualized sets of sign-on credentials corresponding to a different one of the plurality of users (i.e. Diane is assigned native-only, Sally, Mary and Fred are allowed sign-on service using the SSO provider) (Paragraph 46-49).

Daniels and Subramani does not teach each DMS system provided by corresponding one of a plurality of DMS providers.
Wilson teaches providing a plurality of different third party features  (i.e. generating features list by referencing stored records) of plurality of different third party feature providers on the automotive exchange platform (Paragraph 25), wherein the plurality of different third-party features includes a plurality of different dealership management software (DMS) systems (i.e. dealer management systems) each provided by a corresponding one of a plurality of DMS providers (i.e. DMS, Infiniti dealer center database, dealer management software databases, autodata databases)(Paragraph 54-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wilson’s teaching in Daniels and Subramani’s teaching to come up with having each DMS system provided by corresponding one of a plurality of DMS providers.  The motivation for doing so would be to customize the products based on the user/customer’s taste/liking.  
	With respect to claim 2, Daniels, Subramani and Wilson teaches the computer server of claim 1, but Daniels further teaches wherein the one or more computer-readable storage media include entitlements data indicating entitlements of the plurality of users to the individualized subsets of the plurality of different third-party features (Paragraph 73-76)

	With respect to claim 4, Daniels and Subramani teaches the computer server of claim 1, but Daniels further teaches wherein the computer-readable instructions are further configured to instruct the one or more processors to modify the entitlements data to augment, decrease, or change entitlements granted to one or more of the plurality of users (i.e. administrator to manage users, groups and roles through portal) (Paragraph 96)
	With respect to claim 5, Daniels, Subramani and Wilson teaches the computer server of claim 1, but Daniels further teaches wherein the computer-readable instructions are further configured to: instruct the one or more processors to execute a plurality of different third-party software interfaces for the plurality of different third-party features (Paragraph 57, 73-75) and provide the plurality of users access to their individualized subsets of the plurality of different third-party features, via the plurality of user devices, using a single standardized software interface executed by the plurality of user devices (Paragraph 62, 64, 73-78, 95)
	With respect to claim 7, Daniels, Subramani and Wilson teaches the computer server of claim 1, but Daniels further teaches wherein the computer-readable instructions are further configured to instruct the one or more processors to provide, to the plurality of users via the plurality of user devices, access to one or more individualized subsets of a plurality of platform features provided by the automotive commerce exchange platform (Paragraph 62, 64, 95) the access via the single individualized sets of sign-on credentials of the plurality of users (Paragraph 62, 64, 95).
	With respect to claim 8, Daniels, Subramani and Wilson teaches the computer server of claim 1, but Daniels further teaches wherein the plurality of users comprises one or more users affiliated with a provider of the automotive commerce exchange platform (Paragraph 64)

	With respect to claim 10, Daniels, Subramani and Wilson teaches the computer server of claim 1, but Daniels further teaches wherein the plurality of users comprises a plurality of consumers of the third-party features (Paragraph 62, 64, 79)
	With respect to claim 11, Daniels teaches a method of operating an online automotive exchange platform, the method comprising: 
-storing, one or more data storage devices, credential data including a set of sign-on credentials corresponding to the user of the online automotive exchange platform (Paragraph 95-96, 39); each set of the sign-on credentials corresponding to a different one of the plurality of users (i.e. users and each user having a roles signify permission that a group of users are generally bound to, “group may comprise a number of automotive customers, where as role may include permission for each customer to access an order-tracking summary of their own account)(Paragraph 62, 64, 95);
-providing a plurality of third-party features (i.e. partner/vendor interface, document management interface) of a plurality of third-party features providers on the online automotive exchange platform (Paragraph 62, 64, 91, 93, 95)
-storing, on the one or more data storage devices, entitlements data (i.e. access based on roles) indicating which of the plurality of third-party features (i.e. third party applications) each of the plurality of users (i.e. users based on roles) is entitled to access using the corresponding set of sign-on credentials of the plurality of sets of sign-on credentials (Paragraph 62, 64, 93, 95); and providing, to each of the plurality of users (i.e. users based on roles), access to each of the plurality of third-party features indicated by the entitlements data responsive to reception of the corresponding set of sign-on credentials (Paragraph 62, 64, 93, 95) wherein the entitlements data indicates that a first user of the plurality of users 
Daniels does not explicitly teach plurality of sets of sign-on credentials.  
Subramani teaches storing, on one or more data storage devices, credential data including a plurality of sets of sign-on credentials corresponding to a plurality of users of the online exchange platform (Paragraph 22, 23, 25), each set of sign-on credentials of the plurality of sets of sign-on credentials corresponding to a different one of the plurality of users (Paragraph 22-23, 45-48); providing a plurality of third-party features of a plurality of third-party feature providers  on the online exchange platform (Paragraph 27, 35, 36, 46-48); storing, on the one or more data storage devices, entitlements data indicating which of the plurality of third-party features (i.e. default settings) each of the plurality of users (Fig. 4 element Diane, Sally, Mary, Fred) is entitled to access using the corresponding set of sign-on credentials of the plurality of sets of sign-on credentials (Paragraph 46-49); and providing, to each of the plurality of users, access to each of the plurality of third-party features indicated by the entitlements data responsive to reception of the corresponding set of sign-on credentials (i.e. Diane is assigned native-only, Sally, Mary and Fred are allowed sign-on service using the SSO provider) (Paragraph 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Subramani’s teaching in Daniel’s teaching to come up with having set of sign-on credentials of the plurality of sets of sign-on credentials corresponding to different one of the plurality of users.  The motivation for doing so would be each user can sign on to the platform using their own sign-on credentials using single sign on and having access to the third party features based on their roles.  
each provided to the online automotive exchange platform by a third-party server of one of plurality of third-party feature providers.
Wilson teaches providing a plurality of third party features (i.e. features list) each provided to the online automotive exchange platform by a third-party server of one of plurality of third-party feature providers (i.e. third party features provided by third party feature providers such as DMS, Dealer management software databases, dealercenter database, Vinsolutions certified preowned CPO database) for the online automotive exchange platform (Paragraph 25, 54-56); storing, on the one or more data storage devices, entitlements data (i.e. feature list) indicating which of the plurality of third-party features (i.e. third party applications) each of the plurality of users (i.e. consultant user and customer) is entitled to access using the corresponding set of sign-on credentials of the plurality of sets of sign-on credentials (i.e. authenticating the consultant)(Paragraph 44-47, 48-55); wherein the entitlements data indicates that a first user (i.e. customer) of the plurality of users has access to a first feature of the plurality of third-party features (Paragraph 54-56), the first feature enabling the first user to change the entitlements data to adjust one or more entitlements of a second user (i.e. consultant user)of the plurality of users (i.e. features list provided to the mobile computer or user who can add features based on the third party features provided by the third party databases and third party features provided by third party feature providers such as DMS, Dealer management software databases, dealercenter database, Vinsolutions certified preowned CPO database) for the online automotive exchange platform (Paragraph 25, 54-56)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wilson’s teaching in Daniels and Subramani’s teaching to come up with having third-party features each provided to the online automotive exchange platform by a third-party server of one of plurality of third-party feature providers.  The motivation for doing so would be to customize the products based on the user/customer’s taste/liking.  

	With respect to claim 14, Daniels and Subramani teaches the method of claim 11, but Subramani teaches wherein changing the entitlements data to adjust one or more entitlements of a second user comprises decreasing the entitlements of the second user  (i.e. changing the team members setting in case of either SSO or native) (Paragraph 29, 45)
	With respect to claim 15, Daniels and Subramani teaches the method of claim 11, but  Daniels teaches wherein changing the entitlements data to adjust one or more entitlements of a second user comprises removing all the entitlements of the second user  (i.e. administrator to manage users, groups and roles through portal, also changing role settings, removing access) (Paragraph 62, 64, 96)
	With respect to claim 16, Daniels and Subramani teaches the method of claim 11, but Daniels teaches wherein the first user (i.e. user) is an entity of a first third-party feature provider of the plurality of third-party feature providers (i.e. client/partner enterprise, Partner/vendor/interface, document management interface)(Paragraph 91-94), and the second user is an end user of one or more third-party features provided by the third-party feature provider, wherein the entitlements data indicates that the entity of the first third-party feature provider has entitlements to adjust the end user's entitlements to the one or more third-party features provided by the third-party feature provider (Paragraph 62, 64, 82-83).
	With respect to claim 17, Daniels teaches an online automotive commerce exchange platform system, comprising: 
-a plurality of third-party servers (i.e. plurality of web servers of third party applications/vendor/websites, database servers, application server), each third-party server of the 
a plurality of user devices (Fig. 9 element 210) of a plurality of users (Fig. 9 element 208)of the online automotive commerce exchange platform system (Paragraph 50)(Fig. 9); and 
a platform server in electronic communication with the plurality of third-party servers and the plurality of user devices (Paragraph 34), the platform server configured to: 
-store entitlements data (i.e. access based on roles) indicating which of the plurality of third-party features (i.e. third party applications) each of the plurality of users is entitled to access (Paragraph 62, 64, 93, 95); 
store credentials data indicating a single set of sign-on credentials for each of the plurality of users (Paragraph 95-96, 39); and provide one of the plurality of users access, via one of the plurality of user devices, to those of the plurality of third-party features indicated by the entitlements data responsive to reception of a user-provided set of sign-on credentials that matches the single set of sign-on credentials stored for the one of the plurality of users  (i.e. users and each user having a roles signify permission that a group of users are generally bound to, “group may comprise a number of automotive customers, where as role may include permission for each customer to access an order-tracking summary of their own account)(Paragraph 62, 64, 93, 95);
change the entitlements data to modify the one or more entitlements of the first user responsive to a second user of the plurality of users requesting, using third-party feature provided to the online automotive commerce exchange system by one of the plurality of third-party servers, that the one or more entitlements be modified (i.e. administrator to manage users, groups and roles through portal) (Paragraph 96)
Daniels does not explicitly teach plurality of sets of sign-on credentials.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Subramani’s teaching in Daniel’s teaching to come up with having set of sign-on credentials of the plurality of sets of sign-on credentials corresponding to different one of the plurality of users.  The motivation for doing so would be each user can sign on to the platform using their own sign-on credentials using single sign on and having access to the third party features based on their roles.  
Daniels and Subramani does not explicitly teach third-party features each provided to the online automotive exchange platform by a third-party server of one of plurality of third-party feature providers.
Wilson teaches provide a first user of the plurality of users access (i.e. consultant user)(Paragraph 44, 45, 47) via one of the plurality of user devices (i.e. computer or mobile device) to those plurality of third party features indicated by the entitlement data (Paragraph 47-54) responsive to reception of a user-provided set of sign-on credentials that matches the single set of sign-on credentials stored for the first 
	With respect to claim 18, Daniels, Subramani and Wilson teaches the online automotive commerce exchange platform system of claim 17, but Wilson further teaches wherein the entitlements data indicates the second user (i.e. customer) is entitled to change one or more entitlements (I.e. change features which are specifically tailored to the enumerated features) of the first user (i.e. consultant user)) (Paragraph 46-47, 54-57)
	With respect to claim 20, Daniels, Subramani and Wilson teaches the online automotive commerce exchange platform system of claim 17, but Wilson further teaches wherein the entitlements data indicates that the second user is entitled to add to, take away from, and remove the one or more entitlements of the first user (I.e. change features which are specifically tailored to the enumerated features) of the first user (i.e. consultant user)) (Paragraph 46-47, 54-57)
	Response to Arguments


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A). Mapes et al. U.S. Patent Publication # 2015/0227894 which teaches automated customer communication at the dealer using dealership management software.
	B). Jones et al. U.S. Patent Publication # 2015/01042256 which teaches direct or indirect communication with a dealer management system which may be updated by the devices or components writing to include subsequent services performed on a vehicle.
	C). Virag et al. U.S. Patent Publication which teaches automotive dealer for interfacing with various provider system to obtain rates and quotations.
	D).  Williams et al. U.S. Patent Publication # 2012/0066010

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453